                              IN THE UNITED STATES DISTRICT
                                COURT FOR THE NORTHERN
                                DISTRICT OF OHIO EASTERN
                                         DIVISION

   UNITED STATES OF AMERICA,
                                                    )
                       Plaintiff,                   ) CASE NO: 17-cr-364
                                                    )
          v.                                        ) Judge Dan Aaron Polster
                                                    )
   JESUS BEY,                                       ) OPINION AND ORDER
                                                    )
                       Defendant.                   )
                                                    )



                                       MEMORANDUM

       Before the Court is Defendant Jesus Bey’s Motion for Release and Motion to Extend

Haring to Consider Transfer of Defendant’s Supervised Release, Doc #: 103. For the following

reasons, Bey’s Motion, Doc #: 103, is DENIED.

                                       BACKGROUND

       On July 19, 2018, Bey was found guilty of possession of ammunition by a convicted

felon in violation of 18 U.S.C. § 922(g)(1). Doc #: 43 at 1. He was sentenced to 28 months

custody of the Bureau of Prisons with credit for time served and 3 years supervised release. Doc

#: 88. He was placed on supervised release beginning August 26, 2019. Since then, Bey

committed the following supervised release violations: (1) testing positive for Amphetamines

and Methamphetamine; (2) driving of a vehicle in which a firearm was recovered by law

enforcement; (3) associating with a convicted felon; and (4) being cited for driving under

suspension. Doc #: 97 at 1.


                                                1
       Bey was arrested on January 16, 2020 as a result of these violations. Doc #: 96. The

Court ordered that he be detained pending a final revocation hearing. Doc #: 101. The hearing is

scheduled for May 12, 2020. Doc #: 102.

                                            ANALYSIS

       Bey now requests that he be released from detention. Doc #: 103. A court must order a

person awaiting a supervised release violations hearing be detained unless the court finds “by

clear and convincing evidence that the person is not likely to flee or pose a danger to the safety

of any other person or the community if released . . .” on bond or conditions. Fed R. Crim. P.

32.1(a)(6); 18 U.S.C. § 3143(a)(1). The defendant bears the burden of making this showing. Fed.

R. Crim. P. 32.1(a)(6).

       In temporarily revoking Bey’s supervised release, this Court already determined that Bey

is a danger to the community due to his use of drugs, association with a known felon, and being

in a car with a firearm. Bey makes no attempt to change this conclusion.

       Instead, Bey requests that he be released solely because of COVID-19. Doc #: 103 at 1.

In support of his need for release, Bey attached news reports describing COVID-19 outbreaks in

prisons. Doc #: 103-1. However, the presence of COVID-19 does not change this Court’s

conclusion that Bey is a danger to the community. Moreover, The Northeast Ohio Correctional

Center (“NOCC”), where Bey is housed, has no confirmed COVID-19 cases. Doc #: 104 at 2.

And both the NOCC and the U.S. Marshals Service have implemented proper precautions. Doc

#: 104 at 4-7. Thus, Bey is not entitled to release.




                                                  2
                                        CONCLUSION

       Accordingly, Bey’s Motion for Release, Doc #: 103, is DENIED. Furthermore, as Bey is

not entitled to release, his Motion to Extend Hearing to Consider Transfer of Defendant’s

Supervised Release, Doc #: 103, is DENIED AS MOOT.

       IT IS SO ORDERED.


                                                /s/ Dan Aaron Polster April 14, 2020___
                                                Dan Aaron Polster
                                                United States District Judge




                                               3
